                        Case 3:16-cv-02954-LB Document 320 Filed 07/05/19 Page 1 of 4


                   1   LATHAM & WATKINS LLP
                         Sarah M. Ray (Bar No. 229670)
                   2      sarah.ray@lw.com
                         Alicia R. Jovais (Bar. No. 296172)
                   3      alicia.jovais@lw.com
                         Diana A. Aguilar (Bar No. 304427)
                   4      diana.aguilar@lw.com
                         505 Montgomery Street, Suite 2000
                   5     San Francisco, California 94111-6538
                         Telephone: +1.415.391.0600
                   6     Facsimile: +1.415.395.8095

                   7      Elyse M. Greenwald (Bar No. 268050)
                            elyse.greenwald@lw.com
                   8      200 Clarendon Street, 27th Floor
                          Boston, MA 02116
                   9      Telephone: +1.617.948.6000
                          Facsimile: +1.617.948.6001
               10
                       GATTEY LAW OFFICE
               11        Scott D. Gattey (Bar No. 180875)
                           scott@gatteylaw.com
               12        1001 Laurel Street, Suite C
                         San Carlos, California 94070
               13        Telephone: +1.650.596.7123
                         Fax: +1.866.371.3491
               14
                       Attorneys for Defendant Oracle Corporation
               15

               16                                   UNITED STATES DISTRICT COURT

               17                              NORTHERN DISTRICT OF CALIFORNIA

               18                                      SAN FRANCISCO DIVISION

               19

               20      GROUSE RIVER OUTFITTERS LTD.,                Case No. 3:16-cv-02954-LB
               21                      Plaintiff,                   PARTIES’ JOINT STATUS UPDATE RE
                                                                    DKT. 319
               22            v.
               23      ORACLE CORPORATION,
               24                      Defendant.
               25

               26

               27

               28
                                                                                         CASE NO. 3:16-CV-02954-LB
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                         PARTIES’ JOINT STATUS UPDATE RE DKT 319
                         Case 3:16-cv-02954-LB Document 320 Filed 07/05/19 Page 2 of 4


                   1             Pursuant to the Court’s Order, Dkt. 319, the parties submit the following joint update:

                   2             Grouse River’s Position

                   3             From its reading of the Court’s order, Grouse River understands that the Court’s concern

                   4   is to allow the parties to “know[] what their openings will look like.” Grouse River’s proposal does

                   5   that:

                   6             In its opening statement, Grouse River will not mention any component or amount of the

                   7             damages it is seeking. It may assert that its evidence will show that it has been damaged

                   8             by NetSuite, but will not refer to any specific damage theory or amount.

                   9             Oracle can present anything it wants to present.

               10                This will allow the parties to prepare and give their opening statements, and allow sufficient

               11      time for the court to determine, Monday or perhaps even later, what damages components Grouse

               12      River may present to the jury during its case in chief. Grouse River’s damages evidence will be

               13      presented at the end of Mr. Fallis’s testimony, which likely will be on Tuesday afternoon, so the

               14      court can decide the issues presented in a deliberative and orderly process.

               15                Oracle is not prejudiced by this. The Court can and will decide this, as it has indicated in

               16      its order, on Monday. Oracle can of course prepare its opening statement and say whatever it wants

               17      to say.

               18                Oracle’s Position

               19                Oracle’s position is that the Court should not summon the jury on Monday so that the Court

               20      can first resolve what computation of damages, if any, Grouse River may pursue at trial.

               21                Grouse River’s opposition to Oracle’s motion in limine confirms that Grouse River has

               22      abandoned the only adequately disclosed computation of damages that remained in this case, and

               23      intends instead, to proceed to trial based upon the lump sum categories of damages disclosed in its

               24      interrogatory responses that are unsupported by any computation in the record (and reflect

               25      categories of damages that Grouse River is not entitled to recover as a matter of law). Oracle is

               26      preparing a response to Grouse River’s opposition and intends to ask the Court to preclude Grouse

               27      River from introducing any evidence of damages and enter judgment in its favor pursuant to

               28      Federal Rules 26(a)(1)(A)(iii), 26(e), and 37(c)(1).
                                                                                                    CASE NO. 3:16-CV-02954-LB
ATTORNEYS AT LAW
 SAN FRANCISCO                                                              1       PARTIES’ JOINT STATUS UPDATE RE DKT 319
                         Case 3:16-cv-02954-LB Document 320 Filed 07/05/19 Page 3 of 4


                   1          Oracle thus does not think that the Court should summon a jury on Monday because there

                   2   may no longer be a need for a jury (thus its language “at least”). But even if the Court disagrees

                   3   with Oracle, and concludes that there is some admissible computation of damages that Grouse

                   4   River is entitled to pursue at trial, Oracle must be given at least some additional time (until

                   5   Tuesday, assuming no additional discovery would be required) to prepare its opening statement

                   6   and defense, with an understanding of what those damages are and the evidence and computation

                   7   that underlies them.

                   8          Grouse River’s proposal does not address the fundamental problem: Oracle’s defense must

                   9   account for what measure and amount of damages Grouse River is entitled to seek. It cannot

               10      effectively prepare and deliver an opening statement without this information.

               11

               12      Dated: July 5, 2019                      LATHAM & WATKINS LLP

               13
                                                                By:     /s/ Sarah M. Ray
               14                                                     Sarah M. Ray
               15                                                     Attorneys for Defendant Oracle Corporation
                       Dated: July 5, 2019
               16

               17
                                                                By:      /s/ Loren Kieve
               18                                                     Loren Kieve
                                                                      Attorneys for Plaintiff Grouse River Outfitters, Ltd
               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                                               CASE NO. 3:16-CV-02954-LB
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           2     PARTIES’ JOINT STATUS UPDATE RE DKT 319
                         Case 3:16-cv-02954-LB Document 320 Filed 07/05/19 Page 4 of 4


                   1                                   SIGNATURE ATTESTATION

                   2          I, Sarah M. Ray, am the ECF User whose identification and password are being used to file

                   3   the foregoing Joint Status Update. Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, I

                   4   attest that concurrence in the filing of this document has been obtained.

                   5

                   6   Dated: July 5, 2019                           LATHAM & WATKINS LLP

                   7
                                                                     By:     /s/ Sarah M. Ray
                   8                                                       Sarah M. Ray
                   9                                                       Attorneys for Defendant Oracle Corporation

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                                                CASE NO. 3:16-CV-02954-LB
ATTORNEYS AT LAW
 SAN FRANCISCO                                                             3    PARTIES’ JOINT STATUS UPDATE RE DKT 319
